Exhibit 10.2

 

RESTRICTED STOCK AGREEMENT

 

STATE BANK FINANCIAL CORPORATION
2011 OMNIBUS EQUITY COMPENSATION PLAN

 

GRANTEE:  [NAME]

 

NO. OF SHARES: 9,000

 

GRANT DATE: SEPTEMBER 1, 2011

 

This Restricted Stock Agreement (the “Agreement”) evidences the grant to the
Grantee named above (“you”) of the number of restricted shares set forth above
(each, an “Award Share,” and collectively, the “Award Shares”) of the $0.01 par
value common stock of State Bank Financial Corporation, a Georgia corporation
(the “Company”) as of the date of grant set forth above (the “Grant Date”),
pursuant to the State Bank Financial Corporation 2011 Omnibus Equity
Compensation Plan (the “Plan”) and conditioned upon your agreement to the terms
described below.  All of the provisions of the Plan are expressly incorporated
into this Agreement.

 

1.                                       Terminology.  Capitalized words used in
this Agreement and not defined herein shall have the meaning set forth in the
Plan.

 

2.                                       Vesting.

 

(a)                                  As of the Grant Date, all Award Shares are
unvested.  Upon the third anniversary of the Grant Date, all Award Shares shall
become vested, unless vested earlier in accordance with this Agreement or as
directed by the Committee.

 

(b)                                 Notwithstanding anything herein to the
contrary, all Award Shares shall become vested concurrent with the consummation
of a Change in Control as defined in Section 2.1(f) of the Plan.

 

3.                                       Termination of Employment.  If your
employment with the Company (including any Affiliate of the Company) ceases for
any reason, all Award Shares that are not then vested will be immediately and
automatically forfeited and cancelled upon the date of termination of employment
except that all Award Shares shall be fully vested (a) if your employment ends
on account of your death; or (b) if your employment ends on account of your
Permanent Disability.

 

4.                                       Restrictions on Transfer.

 

(a)                                  Until an Award Share becomes vested, it may
not be assigned, transferred, pledged, hypothecated or disposed of in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.

 

(b)                                 The Company shall not be required to
(i) transfer on its books any Award Shares that have been sold or transferred in
contravention of this Agreement or (ii) treat as the owner of Award

 

--------------------------------------------------------------------------------


 

Shares, or otherwise accord voting, dividend or liquidation rights to, any
transferee to whom Award Shares have been transferred in contravention of this
Agreement.

 

(c)                                  Upon vesting, an Award Share shall be
transferred to you without restrictions on further transfer in accordance with
Section 5.

 

5.                                       Stock Certificates.  You will be
reflected as the owner of record of the Award Shares as of the Grant Date on the
Company’s books.  The Company, or its transfer agent, will hold the share
certificates for safekeeping, or otherwise retain the Award Shares in
uncertificated book entry form, until all the Award Shares become vested or have
otherwise been forfeited in accordance with Section 3.  Once all of the Award
Shares have vested or have otherwise been forfeited in accordance with
Section 3, the Company, or its transfer agent, will deliver a stock certificate
to you for the outstanding vested Award Shares.  Until the Award Shares become
vested, any share certificates representing such shares will include a legend to
the effect that you may not sell, assign, transfer, pledge, or hypothecate the
Award Shares pursuant to this Agreement and the Plan.  At the execution of this
Agreement, you shall deliver to the Company a stock power, endorsed in blank,
with respect to any Award Shares that may be forfeited pursuant to this
Agreement.

 

6.                                       Taxes: Election and Withholding.

 

(a)  You hereby agree to make adequate provision for foreign, federal, state and
local taxes required by law to be withheld, if any, which arise in connection
with the grant or vesting of the Award Shares.  You may elect, or the Company
shall have the right, to deduct from any compensation or any other payment of
any kind (including withholding the issuance of shares of Stock) due you the
amount of any federal, state, local or foreign taxes required by law to be
withheld as a result of the grant or vesting of the Award Shares in whole or in
part; provided, however, that the value of the shares of Stock withheld may not
exceed the statutory minimum withholding amount required by law.  The Company
may report any income to the Internal Revenue Service and any other applicable
governmental entity, even if you refuse to make any tax or withholding
payments.  The value of Award Shares deducted is based on the Fair Market Value
of the shares of Stock on the applicable date of vesting.

 

(b)  You hereby acknowledge that you have been advised by the Company to seek
independent tax advice from your own advisors regarding the availability and
advisability of making an election under Section 83(b) of the Code, and that any
such election, if made, must be made within 30 days of the Grant Date.  If you
make an election under 83(b) of the Code, you agree to promptly deliver a copy
of such election to the Company.  You expressly acknowledge that you are solely
responsible for filing any such Section 83(b) election with the appropriate
governmental authorities, irrespective of the fact that such election is also
delivered to the Company.  You may not rely on the Company or any of its
officers, directors or employees for tax or legal advice regarding this award.

 

(c)  You hereby agree that any Award Shares and any acceleration of vesting of
Award Shares are subject to inclusion in “Total Payments” under Section 3.3.3 of
your Employment Agreement with the Company (including any Affiliate), which is
incorporated herein by this reference.

 

7.                                       Adjustments for Corporate Transactions
and Other Events.

 

(a)                                  Stock Dividend, Stock Split, Reverse Stock
Split and Other Changes.  Upon a stock dividend of, or stock split or reverse
stock split affecting, the Stock, the number of unvested Award Shares shall,
without further action of the Committee or Administrative Agent, be adjusted to
reflect such event.  The Award Shares shall be adjusted for other changes in the
number or kind of outstanding Stock by the Committee in accordance with Sections
4 and/or 12 of the Plan.  The Administrative Agent may

 

2

--------------------------------------------------------------------------------


 

make adjustments, in its discretion, to address the treatment of fractional
shares with respect to the Award Shares as a result of the stock dividend, stock
split or reverse stock split.  Adjustments under this Section 7 will be made by
the Committee, whose determination as to what adjustments, if any, will be made
and the extent thereof will be final, binding and conclusive.  No fractional
Award Shares will result from any such adjustments.

 

(b)                                 Binding Nature of Agreement.  The terms and
conditions of this Agreement shall apply with equal force to any additional
and/or substitute securities received by you in exchange for, or by virtue of
your ownership of, the Award Shares, whether as a result of any spin-off, stock
split-up, stock dividend, stock distribution, other reclassification of the
Stock of the Company, or similar event, except as otherwise determined by the
Committee.  If the Award Shares are converted into or exchanged for, or
shareholders of the Company receive by reason of any distribution in total or
partial liquidation or pursuant to any merger of the Company or acquisition of
its assets, securities of another entity, or other property (including cash),
then the rights of the Company under this Agreement shall inure to the benefit
of the Company’s successor, and this Agreement shall apply to the securities or
other property received upon such conversion, exchange or distribution in the
same manner and to the same extent as the Award Shares and such securities or
other property shall be considered “Award Shares” for all purposes under this
Agreement.

 

(c)                                  Required Forfeitures and Clawbacks.  Each
Award Share is conditioned on your forfeiting, waiving, or repaying to the
Company any amount or Award Share as may be required in compliance with
Section 304 of the Sarbanes-Oxley Act, Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act, and the Company’s clawback compliance policy
as in effect from time to time and as directed by the Committee.  You agree to
execute any documents to effect any required forfeiture, waiver or clawback. 
You agree to assign any Award Shares to the Company or pay any cash amount in
lieu thereof as may be required for such compliance.

 

(d)                                 Non-Guarantee of Employment or Service
Relationship.  Nothing in the Plan or this Agreement shall alter your at-will or
other employment status or other service relationship with the Company, nor be
construed as a contract of employment or service relationship between the
Company and you, or as a contractual right of you to continue in the employ of,
or in a service relationship with, the Company for any period of time, or as a
limitation of the right of the Company to discharge you at any time with or
without cause or notice and whether or not such discharge results in the
forfeiture of any Award Shares or any other adverse effect on your interests
under the Plan.

 

(e)                                  Rights as Shareholder.  Except as otherwise
provided in this Agreement with respect to the Award Shares which have not
vested, you are entitled to all rights of a shareholder of the Company,
including the right to vote the Award Shares (subject to any applicable Voting
Agreement or similar arrangement to which you may be a party) and receive
dividends and/or other distributions declared on the Award Shares.

 

(f)                                    The Company’s Rights.  The existence of
the Award Shares shall not affect in any way the right or power of the Company
or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or other stocks with preference ahead of
or convertible into, or otherwise affecting the Stock or the rights thereof, or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of the Company’s assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

 

3

--------------------------------------------------------------------------------


 

(g)                                 Notices.  All notices and other
communications made or given pursuant to this Agreement shall be in writing and
shall be sufficiently made or given if hand delivered, mailed by certified mail,
transmitted by facsimile or email, addressed to you at the address contained in
the records of the Company, or addressed to the Administrative Agent, care of
the Company for the attention of its Corporate Secretary at its principal
executive office.

 

(h)                                 Entire Agreement.  This Agreement, together
with the Plan, contains the entire agreement between the parties with respect to
the Award Shares granted hereunder.  Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the execution of this Agreement with respect to the Award Shares
granted hereunder shall be void and ineffective for all purposes.

 

(i)                                     Severability.  If one or more provisions
of this Agreement are held to be unenforceable under applicable law, the parties
agree to renegotiate such provision in good faith.  In the event that the
parties cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of the Agreement shall be interpreted as if such provision were
so excluded and (iii) the balance of the Agreement shall be enforceable in
accordance with its terms.

 

(j)                                     Amendment.  This Agreement may be
amended from time to time by the Committee in its discretion; provided, however,
that this Agreement may not be modified in a manner that would have an adverse
effect on the Award Shares as determined in the discretion of the Committee,
except as provided in the Plan or in a written document signed by each of the
parties hereto.

 

(k)                                  Conformity with Plan.  This Agreement is
intended to conform in all respects with, and is subject to all applicable
provisions of, the Plan.  Inconsistencies between this Agreement and the Plan
shall be resolved in accordance with the terms of this Agreement.  A copy of the
Plan has been provided to you.

 

(l)                                     Governing Law. The validity,
construction and effect of this Agreement, and of any determinations or
decisions made by the Committee or the Administrative Agent relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Georgia, without regard to its provisions
concerning the applicability of laws of other jurisdictions.

 

(m)                               Headings.  The headings in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.

 

(n)                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

 

 

STATE BANK FINANCIAL CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Date:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Facsimile:

 

 

Enclosure:  State Bank Financial Corporation

2011 Omnibus Equity Compensation Plan

 

5

--------------------------------------------------------------------------------


 

{This Stock Power should be signed in blank and deposited with the Company if
share certificates are issued and/or delivered to the Grantee for Award Shares
that are forfeitable.}

 

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned,
                                                      , hereby sells, assigns
and transfers unto State Bank Financial Corporation, a Georgia corporation (the
“Company”), or its successor,                    shares of restricted common
stock, par value $0.01 per share, of the Company standing in my name on the
books of the Company, represented by Certificate No.       , which is attached
hereto, and hereby irrevocably constitutes and appoints
                                                             as my
attorney-in-fact to transfer the said stock on the books of the Company with
full power of substitution in the premises.

 

This Stock Power may only be used in connection with the forfeiture of Award
Shares pursuant to that certain Restricted Stock Agreement between
                         and the Company, dated                              ,
2011.

 

 

 

 

 

Name:

 

 

 

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

IF YOU WISH TO MAKE A SECTION 83(B) ELECTION, THE FILING OF SUCH ELECTION IS
YOUR RESPONSIBILITY.

 

THE FORM FOR MAKING THIS SECTION 83(B) ELECTION IS ATTACHED TO THIS AGREEMENT AS
EXHIBIT A.

 

YOU MUST FILE THIS FORM WITHIN 30 DAYS OF THE DATE OF GRANT OF THE SHARES.

 

YOU (AND NOT THE COMPANY OR ANY OF ITS AGENTS) SHALL BE SOLELY RESPONSIBLE FOR
FILING SUCH FORM WITH THE IRS, EVEN IF YOU REQUEST THE COMPANY OR ITS AGENTS TO
MAKE THIS FILING ON YOUR BEHALF AND EVEN IF THE COMPANY OR ITS AGENTS HAVE
PREVIOUSLY MADE THIS FILING ON YOUR BEHALF.

 

The election should be filed by mailing a signed election form by certified
mail, return receipt requested to the IRS Service Center where you file your tax
returns. See www.irs.gov.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ELECTION UNDER SECTION 83(b) OF THE

INTERNAL REVENUE CODE OF 1986, AS AMENDED

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in his or her gross income
for the current taxable year, the amount of any compensation taxable to him or
her in connection with his or her receipt of the property described below:

 

1.               The name, address, taxpayer identification number and taxable
year of the undersigned are as follows:

 

NAME OF TAXPAYER: [                          ]

SPOUSE:  [                          ]

 

 

 

TAXPAYER’S ADDRESS:

[                          ]

 

 

 

[                          ]

 

 

 

 

 

TAXPAYER ID #:

SPOUSE’S ID #:

 

2.               The property with respect to which the election is made is
described as follows:  [                ] shares (the “Shares”) of the Common
Stock of State Bank Financial Corporation (the “Company”).

 

3.               The date on which the property was transferred is: [Date].

 

4.               The property is subject to the following restrictions: 
[describe].

 

5.               The fair market value at the time of transfer, determined
without regard to any restriction other than a restriction which by its terms
will never lapse, of such property is:  $[            ].

 

6.               The amount, if any, paid for such property: 
$[                  ].

 

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property.  The transferee of such property is the person
performing the services in connection with the transfer of said property.

 

The undersigned understand(s) that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

Dated:

 

 .

 

 

[                          ], Taxpayer

 

 

The undersigned spouse of taxpayer joins in this election.

 

 

 

Dated:

 

 .

 

 

 

 

[                          ], Spouse of Taxpayer

 

--------------------------------------------------------------------------------